Hon. Richard S. Morris.       Opinion No. O-3037.
County Attorney               Rer Validity   of maturity schedule
Armstrong County   ,~:        of bonds voted by the Claude Inde-
Claude, Texas                 pendent School District.
Dear Sir:
          We are in rece$pt,of~your  letter of January 8, re-
questing our opinion upon the question arising from,the follow-
ing state of facts:
            “The Claude Independent School Ikstrict     recent-
     ly voted $14,000 in bonds for certain authorized
     purposes and the petition     order of, election. aud
     notlce thereof set forth ihe’ following ,maturity
     schedule of such bonds:     ‘To become due and payable
     serially   $500.00 ten years from their date and $500.-
     00 each year thereafter   up to and including     the year
     1961.and .$lOO.OO each year thereafter     during the
     years 1962 to 1970, both inclusive,     ***ID
             Article  2786, of Vernon@s Annotated Civil Statutes,
provides that bonds of independent school districts         shall
mature in serial annual Installments       over a period of not ex-
ceeding forty years from their date.          This department has
heretofore    construed this language of the statute to require
all bonds voted by a school district      to mature in serial annual
Installments      the first of which installments    shall mature with-
in one year hrom the date of the issuance of such bonds and
that for each year thereafter     up to the final maturity 8ate a
portion of the principal     must be retired.     Such has been the
construction     and rule of this department since the enactment of
the statute.
           We, therefore,   advise that we will be unable to ap-
prove bonds of Claude Independent School District     providing a
maturity schedule such as is outlined in your letter.       Further9
we are of the opinion that another election    will be necessary
for the reason that the statutes provide that whenever the propo-
sition to issue bonds is to be voted on in any independent school
district   the petition,   election order and the notice of election
must dls ?A.netlv soeci fe the amount of the bonds, the rate of
Hon. Richard   S..   Zorris,   page 2


interest,  their maturity dates and the purpose for which the
bonds are to be used.    And for the Board of Trustees to at-
tempt to Issue the bonds on a maturity schedule different   from
that contained in the petition,   election order and notice of
election,  would, we think, be contrary to law.   In other words,
the bonds issued by the Board of Trustees would not be in con-
formity with the bonds authorized by the voters, without whose
authorit   the bonds could not be issued.   See Article 2784,
Se&ion c , Vernon's Annotated Civil Statutes.
                                        Yours very truly
                                        ATTORNEY
                                               GENERAL
                                                     OF TEXAS
                                        B /s/ Clarence E. Crowe
                                        CParence E. Crowe, Assistant
APPROVED JAN 22, 1941
/s/ Grover Sellers
FIRST ASSISTANTATTORNEY
                      GENERAL
~APPROVED:
        OPINIONCOMMITTEE
BY:     BWB, CHAIRMAN
CEC:s:wb